DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide on accompanying remarks/arguments papers specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments, particularly claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: a bit line contact plug connecting the channel structure and the bit line; a substrate overlapped by the gate stack structure, wherein the bit line interposed between the substrate and the gate stack structure; a first interconnection structure disposed between the substrate and the bit line; a second interconnection structure disposed between the first interconnection structure and the substrate; a junction region defined in a partial region of the substrate, which is connected to the second interconnection structure, wherein the junction region includes an n-type or p-type impurity; and bonding metals respectively connected to the first interconnection structure and the second interconnection structure, wherein the bonding metals are bonded to each other.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20210327892 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20220246631 to Akutsu et al. (“Akutsu”).  
As to claim 1, Jung teaches substantially the claimed invention, including: A semiconductor memory device (As found in at least FIGS. 1-3, the Abstract, [0002], etc.): comprising: a bit line (As found in at least FIGS. 1 and 3: BL); a common source line overlapping a portion of the bit line (As found in at least FIG. 1: CSL and FIG. 3: common source structure SC); a gate stack structure including interlayer insulating layers and conductive patterns, which are alternately stacked between the bit line and the common source line (As found in at least FGIS. 1 and 3: between BL and CSL (SC), gate structure including insulating layers 110b and conductive layer CGE); a channel structure disposed in the gate stack structure, wherein the channel structure extends to be in direct contact with the common to source line (As found in at least FIG. 3: channel structures crossing through gate structure in a vertical direction, and in direct contact with source structure SC); and a memory pattern disposed between the channel structure and the gate stack structure (As found in at least FIGS. 1-6: memory pattern DSP between channel and gate stack), wherein the common source line includes a silicide layer, and wherein the silicide layer is in direct contact with the channel is structure (While at least FIG. 3 and at least [0028] teach that common source line SC that includes SCP1 and SCP2 includes silicon and that such silicon is in direct contact with channel; and where silicide, it is well-known and well-understood, is a compound that includes silicon).
Nevertheless, relevantly and complementarily, Akutsu expressly teaches in at least Claim 1: source line includes silicide.
Jung and Akutsu are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory structures that may include source lines that may include silicon/silicide.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Akutsu also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As found in at least [0067] of Akutsu, the presence of silicide causes reduction in resistance of the source line; thus, less resistance, better, superior conductivity.  
Therefore, it would have been obvious to combine Jung with Akutsu to make the above modification.
As to claim 4, Jung teaches a metal source pattern overlapping the common source line; and a source contact plug connecting the metal source pattern and the common source line (As found in at least FIG. 3: source pattern 10W that includes arsenic, well-know and well-understood to be metalloid).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20210327892 to Jung et al. (“Jung”) in view of U.S. Patent/Publication No. 20220246631 to Akutsu et al. (“Akutsu”), and further in view of US 20210210505 to Choi et al. (“Choi”).
As to claim 2, see rejection to at least claim(s); moreover, at least Choi teaches wherein the common source line includes tungsten silicide (As found in at least [0120]: source line 800 includes tungsten silicide).
Jung as modified and Choi are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory structures that may include source lines that may include silicon/silicide.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Jung as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Choi also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: The presence of silicide, well-known and well-understood in the art, causes reduction in resistance of the source line; thus, less resistance, better, superior conductivity.  
Therefore, it would have been obvious to combine Jung as modified with Choi to make the above modification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of copending Application No. 17/859274 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the co-pending application claims and the co-pending application and the application claim obvious common subject matter; in brief and saliently: a semiconductor memory device comprising: a common source line; a bit line; a gate stack structure between the bit line and source line including insulating layers, and conductive patterns alternately stacked; a channel structure connected to the common source line; a memory pattern.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827